Order granting receiver’s motion to compel appellants to pay and turn over to him the sum of $490 affirmed, with ten dollars costs and disbursements. The Special Term, in its discretion, was free to decide, upon the *700affidavits, the issue of fact in respect of fraud, no request for a reference respecting it having been made. Such an issue ordinarily should be determined upon a reference. Rule 74 of the Rules of Civil Practice regulates the form of the order. Young, Kapper, Hagarty, Carswell and Davis, JJ., concur.